DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 6/30/2022.

Response to Amendment/Remarks
Applicant's remarks in an amendment filed June 30, 2022, have been fully considered but they are not persuasive.  The applicant has argued the 102 rejection with respect to Li (see page 11-12 of Remarks), that argument is deemed not persuasive.  The applicant remarks that Li indicates, with reference to claim, to predict a time in which user equipment is in an idle mode.  The NWDA function entity in Li predicts that it is suitable for the UE to immediately change to the idle mode, and therefore, the second information may include an indication information indicating that the UE is to enter the idle mode or service end indication information.  
In contrast to Li, the claimed invention recites: predicting a current location of the mobile communication device based on a history of tracking the mobile communication device and a time of receiving the incoming communication.
However, the examiner notes, that as cited by the applicant, Li teaches that a first information about an UE (mobile communication device) includes one or more of: the location information of the UE, a moving track of the UE, the service information of the UE, and historical location statistics of the UE (mobile communication device) (para. 0008).  The location information of the UE may include, for example, at least one of a global positioning system (GPS) information, cell identification information, and the like while the service information of the UE may include, for example, at least one of a historical service information, and information about a current geographical location of the UE.  Additionally, as part of the optimization process, the method includes receiving, by a control plane function entity, a first message that is sent by an NWDA function entity and that carries second information, where the second information includes, …. location information of the UE, moving track information of the UE, historical location statistics of the UE, as part of the optimization process.  In a possible design, the second information includes the location information of the UE at the preset time point or in the preset time period, and the performing, by the control plane function entity, optimization processing on the UE based on the first message, also in a possible design, before the receiving, by a control plane function entity, a first message that is sent by an NWDA function entity and that carries second information, the method further includes: sending, by the control plane function entity, current state information of the UE to the NWDA function entity, where the state information includes the connected mode or the idle mode (paras. 0025, 0026), and further, for example, the NWDA predicts time based on historical service information location of UE (that is, tracked information of the UE, the UE is a mobile communication device as it is understood (para. 0122).  Li, therefore teaches, predicting a current location of the mobile communication device based on a history of tracking the mobile communication device and a time of receiving the incoming communication.  Based on the above disclosure, Applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8,11-15, 18, 21, 23, 28, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Li et al (hereinafter Li) (US 2019/0357298).
	Regarding claims 1, 11, 21, Li discloses a method (system) comprising: 
	receiving notification of an incoming communication directed to a mobile communication device in a wireless network environment (receiving, by a control plane function entity, a first message that is sent by an NWDA function entity) (para 0020); 
	predicting a current location of the mobile communication device (when the UE is paged may be predicted based on the application layer information of the UE, para. 0114) based on a history of tracking the mobile communication device and a time of receiving the incoming communication (prediction result may include a time at which the UE is transitioned) (para. 0122), and the NWDA function entity predicts, based on the obtained first information, a time at which the UE is to be in the idle mode (at that location implicitly implied), and sends, to the MME based on a prediction result, a first message that carries the prediction result, for example, the NWDA may predict the time based on historical service information (that is, tracked information of the UE, the UE is a mobile communication device as understood) (para. 0122)); and 
	initiating wireless transmission of the notification of the incoming communication in a wireless signal from a first wireless base station providing wireless service at the predicted current location (obtaining, by a network data analytics (NWDA) function entity, first information, where the first information includes at least one of the following: location information of UE, moving track information of the UE, historical location statistics of the UE, and service information of the UE, the NWDA function entity predicts, based on the obtained first information, a time at which the UE is to be in the idle mode, and sends (transmits), to the MME based on a prediction result, a first message that carries the prediction result based on historical service information) (paras. 0008, 0122).  Li further discloses computer readable storage medium, including an instruction, that when the computer program is executed by a computer, the instruction enables the computer to perform function performed by the NWDA function entity in the foregoing method (system) (paras. 0031, 0032).
	Regarding claims 2, 12, Li discloses predicting the current location in response to detecting a condition in which the mobile communication device is not wirelessly connected to any wireless base stations in the wireless network environment (he UE in a connected mode releases an air interface connection, and deletes a context of the UE from a base station, so that the UE is in an idle mode, the NWDA predicts time based on historical service information location of UE (that is, tracked information of the UE, the UE is a mobile communication device as it is understood) (paras. 0004, 0122).  
	Regarding claims 3, 13, Li discloses wherein predicting the current location of the mobile communication device (that is UE) based on the history of tracking the mobile communication device and time includes: mapping the time of receiving the notification of the incoming communication to a location value, the location value indicating the predicted current of the mobile communication device (obtaining, by a network data analytics (NWDA) function entity, first information, where the first information includes at least one of the location information of UE, moving track information of the UE (interpreted as mapping), historical location statistics of the UE, and service information of the UE) (para. 0008).  
	Regarding claims 4, 5, 14, 15, Li discloses  wherein detecting that the condition in which mobile communication device is not wirelessly connected to any wireless base stations in the wireless network environment occurs in response to the mobile communication device being in an idle mode (para. 0004), wherein the mobile communication device is not tracked (end of service) during the idle mode (para. 0014).  
	Regarding claims 8, 18, Li discloses initiating wireless transmission of the notification of the incoming communication to the mobile communication device while the mobile communication device is in an RRC (Radio Resource Control) idle mode (When the UE in the idle mode is transitioned to the connected mode, information about a location of the UE when the UE is paged may be predicted based on the application layer information of the UE) (paras. 0042, 0043).  
	Regarding claim 23, Li discloses determining a time range in which the notification is received (determining, by the control plane function entity at the preset time point or in the preset time period, a paging range (time range) of the UE based on the location information of the UE at the preset time point or in the preset time period) (para. 0025); and 
selecting the predicted current location amongst multiple possible locations associated with the time range (sending (the predicted preset location implied selecting), by the control plane function entity, a paging message to an access network in the determined paging range, to request to establish a connection of the UE) (para. 0025).
	Regarding claim 28, the limitation recited in claim 28 are similar in nature and closely match the limitation recited with claim 1, analyzed and rejected likewise.

Allowable Subject Matter
Claims 6, 7, 9, 10, 16, 17, 19, 20, 22, 24-27, 29-31, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.